Citation Nr: 0917365	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  08-02 280	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for renal disease.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from October 1963 to October 
1967.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2007 rating action that denied service 
connection for renal disease.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially-complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
not been accomplished.  

The Veteran contends that he currently suffers from renal 
disease as a result of exposure to aircraft fuels in service.  
He asserts that he was soaked in fuel while cleaning up a 
large fuel spill at Kadena Air Base on Okinawa, Japan, and 
that he waded out into 16-inch deep fuel without protection.  
He believes he was exposed to the JP-4 and JP-8 fuels.

Available service records document the Veteran's military 
occupational specialty as a fuel specialist, military service 
at Kadena Air Base on Okinawa, Japan, and that his last duty 
assignment was with the U.S. Air Force 18th Supply Squadron 
(PACAF).  The exposure to jet fuels is therefore presumed.  
38 U.S.C.A. § 1154(a).  However, the level of exposure 
remains to be determined.

Post service, medical records of J. R., M.D., the Veteran's 
treating physician, note his past medical history of renal 
cell cancer and a left nephrectomy in 1985, and renal failure 
with dialysis 3 times per week in 2005.  After July 2005 
evaluation,   C. R., M.D.'s impression was chronic renal 
failure at end stage with uremic symptoms.  In April 2006, 
Dr. J. R. opined that it was as likely as not that the cause 
of the Veteran's current renal failure was the numerous 
chemicals and jet fuel to which he was exposed while working 
with them in military service.

On that record, the Board finds that the RO should contact 
the National Personnel Records Center (NPRC) and the service 
department, as appropriate, and obtain the Veteran's complete 
service personnel and administrative records in an attempt to 
verify his participation in any clean-up of a fuel spill 
while stationed at Kadena Air Base on Okinawa, Japan.  Under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(1).

The Board observes that a VA examination or opinion is 
necessary if the evidence of record: (a) Contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (b) 
establishes that the Veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service- 
connected disability, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service include 
credible evidence of continuity and symptomatology such as 
pain or other symptoms capable of lay observation.  
McClendon, supra, at 83.
Here, given the Veteran's likely exposure to jet fuels, along 
with the opinion from Dr. R., the Board finds that the 
appellant should be afforded a VA nephrological examination 
to determine the nature and etiology of his current renal 
disease and its relationship, if any, to his military 
service, to include claimed exposure to chemicals and fuels 
therein.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The RO should also contact the Veteran and request him to 
identify all medical providers who treated him for renal cell 
cancer and a left nephrectomy up to 1985, and to sign and 
submit authorization for the RO to obtain copies of all 
records of treatment and evaluation by those providers, and 
thereafter obtain complete copies of all such clinical 
records.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should contact the NPRC and 
the service department, as appropriate, 
and obtain the Veteran's complete service 
personnel and administrative records in 
an attempt to verify his participation in 
any clean-up of a fuel spill while 
stationed at Kadena Air Base on Okinawa, 
Japan.  In requesting these records, the 
RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.

2.  The RO should contact the Veteran and 
his representative and request him to 
identify all medical providers who 
treated him for renal cell cancer and a 
left nephrectomy up to 1985, and to sign 
and submit authorization for the RO to 
obtain copies of all records of treatment 
and evaluation by those providers.  If 
the Veteran responds, the RO should 
contact the medical providers and obtain 
all requested clinical records.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c).  All records/
responses received should be associated 
with the claims folder. 

3.  If any records sought are not 
obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the Veteran to undergo a VA 
nephrological examination by a physician 
to determine the nature and etiology of 
any current renal disease.  The entire 
claims folder must be made available to 
the physician designated to examine the 
Veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examining physician should review the 
service and post-service medical records 
and render an opinion for the record as 
to whether it is at least as likely as 
not (i.e., there is at least a 50% 
probability) that any currently-diagnosed 
renal disease, to include renal cancer, 
is a result of exposure to chemicals and 
fuels in military service.  In reaching 
his opinion, the examiner should 
specifically review and address the Dr. 
J. R.'s April 2006 medical report.        

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.  If an opinion can 
not be provided an explanation should be 
provided.

5.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the Veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
7.  If the claim on appeal remains 
denied, the RO must furnish the Veteran 
and his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

